PEOPLES BANCORP INC. – P.O. BOX 738 - MARIETTA, OHIO – 45750 www.peoplesbancorp.com NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Mark F. Bradley August 27, 2009 President and Chief Executive Officer (740) 373-3155 PEOPLES BANCORP INC. DECLARES THIRD QUARTER 2009 DIVIDEND MARIETTA, Ohio - The Board of Directors of Peoples Bancorp Inc. (NASDAQ: PEBO) today declared a cash dividend of $0.10 per common share payable October 1, 2009, to common shareholders of record on September 15, 2009.The third quarter dividend represents a reduction from the $0.23 per common share paid for the second quarter of 2009 and an annualized dividend yield of 2.38% based on the closing stock price of Peoples’ common shares of $16.82 on August 26, 2009. “Our decision to reduce the dividend was difficult considering our long history of dividend growth, but it preserves capital and further strengthens our balance sheet as we manage through challenging economic times,” said Mark F. Bradley, President and Chief Executive Officer.“We believe it is prudent to maintain and build Peoples’ strong capital position to drive future earnings growth.” The third quarter dividend payment approximates $1.1 million based on 10.5 million common shares currently outstanding. “The lower dividend balances the need to maintain a dividend payout consistent with recent earnings levels and long-term capital needs, plus provide an appropriate return on shareholder investment” continued Bradley.“Future dividend payments will be determined each quarter based upon Peoples’ performance and be consistent with our long-term goal to be a strong competitor in the markets we serve.”
